DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-7, 9, 10, 12-15, 21, 23, 26-47, 49-57, and 59-72 have been cancelled.  Claims 48 and 58 have been withdrawn.  Claim 1 has been amended.  Claims 73-75 are new.
	Claims 1, 8, 11, 16-20, 22, 24, 25, and 73-75 are under examination.

2.	All rejections pertaining to claims 6 and 7 are moot because the claims were cancelled with the reply filed on 11/24/2021.
	The rejection of claims 1, 8, 11, 16-20, 22, 24, and 25 under 35 U.S.C. 103 as being unpatentable over Gao et al. (PGPUB 2013/0101558), in view of both Benenson et al. (PGPUB 2010/0197006) and Addison et al. (Gene Therapy, 1998, 5: 1400-1409) is withdrawn in response to the amendment to introduce the limitation of an output mRNA encoding an STE or a BiTE.  
	New grounds of rejection are set forth below.

New Rejections
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1, 8, 11, 16-20, 22, 24, 25, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (PGPUB 2013/0101558), in view of both Benenson et al. (PGPUB 2010/0197006) and Liao et al. (Cancer Gene Therapy, 2003, 10: 779-790; cited on the IDS filed on 1/6/2020).  
Gao et al. teach a genetically engineered circuit comprising: (i) a first nucleic acid comprising a promoter operably linked to a protein-encoding mRNA regulated by cognate miRNA, wherein the first nucleic acid also comprises one or more miRNA binding sites capable of binding the cognate miRNA; and (ii) a second nucleic acid comprising a promoter operably linked to an miRNA inhibitor (such as a decoy); when the protein-encoded mRNA is expressed in the presence of the cognate miRNA, the miRNA hybridizes to the miRNA binding sites and inhibits mRNA expression; when the miRNA inhibitor is expressed, it blocks the cognate miRNA allowing for mRNA expression (claim 1) ([0010]; [0044]; [0046]-[0050]; [0117]; Fig. 1).  Gao et al. teach that the promoters could be inducible (claim 8) or tissue-specific and that genetically engineered circuit is suitable to assess the effectiveness of miRNA inhibitors ([0003] ([0081]; [0083]).  Gao et al. teach cells comprising the genetically engineered circuit (claim 17) ([0112]).  With respect to claim 11, Gao et al. teach that the number of miRNA binding sites could be varied as needed and that the number could be 3 ([0016]; [0050]; [0112]; [0117]).
claim 1).  However, including the cognate miRNA within an intron is suggested by the prior art.  For example, Benenson teaches molecular circuits similar to Gao’s molecular circuits, wherein mRNA expression is regulated by one mediator (such as an miRNA) and wherein the mediator activity depends on the presence or absence of a molecule capable of binding the mediator.  Benenson teaches that such molecular circuits can function in cells and be used in therapy and protein production.  Benenson et al. teach that cognate miRNA processed from an intron located within a protein-encoding mRNA provides a source of cognate miRNA (see Abstract; [0006]-[0008]; [0130]; [0138]; Fig. 14D).  Based on the combined teachings of Gao et al. and Benenson et al., one of skill in the art would have reasonably concluded that the molecular circuit of Gao et al. could also be used for controlled therapy and protein production in any cell of interest when modified by providing the miRNA as taught by Benenson.  Thus, modifying the teachings of Gao et al. by using miRNA processed from an intron as the source of cognate miRNA as taught by Benenson et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a genetically engineered circuit suitable to be used in applications such as therapy, protein production, and assessing the effectiveness of miRNA inhibitors.
Gao et al. and Benenson et al. do not teach treating cancer by delivering to cancer cells a genetically engineered circuit wherein the output mRNA encodes an STE (claims 1 and 75).  However, based on the teachings of Gao et al. and Benenson et al., one of skill in the art would have reasonably concluded that the genetic circuit could be claims 1, 16, and 75).  One of skill in the art would have also found obvious to intratumorally administer the resultant composition to a subject affected by cancer (including breast adenocarcinoma) with the reasonable expectation that doing so would treat the cancer in the subject (claims 19, 20, and 25).  By doing so, one of skill in the art would have obtained a tumor cell comprising the genetically engineered circuit (claim 18).
With respect to claims 22 and 24, Benenson et al. teach that genetically engineered circuits could be delivered to cells by either viral vectors or plasmids (see 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 8, 11, 16-20, 22, 24, 25, and 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. taken with both Benenson et al. and Liao et al., in further view of Horner et al. (FEBS Lett., 2012, 586: 2084-2096).
	The teachings of Gao et al., Benenson et al., and Liao et al. are applied as above for claims 1, 8, 11, 16-20, 22, 24, 25, and 75.  Gao et al., Benenson et al., and Liao et al. do not teach the SSX1 and H2A1 promoters (claims 73 and 74).  Horner et al. teach the SSX1 and H2A1 promoters as cancer-specific promoters suitable to be used for the expression of genetically engineered circuits in cancer cells (see paragraph bridging p. 2093 and 2094).  Modifying the teachings of Gao et al., Benenson et al., and Liao et al. by using the SSX1 and/or H2A1 promoters would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a composition suitable for cancer therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
6.	The arguments are answered below to the extent that they pertain to the new rejections.


The argument of lack of reasonable expectation of success in including miRNAs into introns as taught by Benenson is not found persuasive because it is just an argument not supported by any evidence.

The applicant argues that it is only the instant specification which shows that the RNA-based AND gate driving STE expression can be harnessed to fine tune T-cell cytotoxicity.
However, the absence of anticipatory disclosure does not preclude applying the disclosure in an obviousness-type rejection simply because the disclosure does not anticipate the claimed invention.  The test for obviousness under 35 U.S.C. 103(a) is not the express suggestion of the claimed invention in any of the references, but what the references taken collectively would suggest to those of skill in the art presumed to be familiar with them.  The combined teachings of the cited references suggest arriving at an engineered RNA-based AND genetic circuit capable of controlling STE expression and thus, the cytotoxic activity of T-cells.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ILEANA POPA/Primary Examiner, Art Unit 1633